ICJ_019_MonetaryGold_ITA_FRA-GBR-USA_1954-01-26_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’OR MONÉTAIRE

PRIS À ROME EN 1943

(ITALIE c. FRANCE, ROYAUME-UNI DE GRANDE-
BRETAGNE ET DIRLANDE DU NORD ET
ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 26 JANVIER 1954

1954

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE OF THE MONETARY GOLD

REMOVED FROM ROME IN 1943

(ITALY v. FRANCE, UNITED KINGDOM OF GREAT
BRITAIN AND NORTHERN IRELAND AND
UNITED STATES OF AMERICA)

ORDER OF JANUARY 26th, 1954
La présente ordonnance doit étre citée comme suit :

«Affaire de lor monétaire pris à Rome en 1943,
Ordonnance du 26 janvier 1954: C.I. J. Recueil 1954, p. 0.»

This Order should be cited as follows:

“Case of the monetary gold removed from Rome in 1943,
Order of January 26th, 1954: I.C.]. Reports 1954, p. ro.”

 

N° de vente: 114
Sales number

 

 

 
TO

INTERNATIONAL COURT OF JUSTICE

1954
January 26th

YEAR 1054 a ro

January 26th, 1954

CASE OF THE MONETARY GOLD

REMOVED FROM ROME IN 1943

(ITALY v. FRANCE, UNITED KINGDOM OF GREAT
BRITAIN AND NORTHERN IRELAND AND
UNITED STATES OF AMERICA)

ORDER

 

The Vice-President of the International Court of Justice, Acting
President in this case,

having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court ;

Having regard to the Order of November 3rd, 1953, whereby
the Court fixed December 15th, 1953, as the time-limit within
which the Italian Government might present a written statement
defining its position on the preliminary question raised by it on
October 30th, 1953, in the case of the monetary gold removed
from Rome in 1943, and February 15th, 1954, as the time-limit
within which the Governments of the French Republic, of the
United Kingdom of Great Britain and Northern Ireland and of
the United States of America might present written statements
of their observations and submissions on that question,

Whereas the written statement of the Italian Government was
presented within the time-limit fixed,

Whereas by telegram of January 14th, 1954, filed in the Registry
on the same dav, the Agent of the Government of the United

4
MONETARY GOLD CASE (ORDER OF 26 I 54) II

Kingdom has requested the extension until March 31st, 1954,
of the time-limit which had been fixed for February 15th, 1954,
in order to give time to the three Respondent Governments to
concert as to the nature of the statement or statements they
will make,

Whereas by letter of January 2oth, 1954, the Agent of the
Italian Government, to whom the aforesaid request had been
communicated, stated that he had no objection to the requested
extension,

Whereas the Agents of the French Government and of the
Government of the United States of America, to whom the said
request had also been communicated, indicated by letters dated
respectively January 22nd and 26th, 1954, that they concurred
in the request of the Agent of the Government of the United
Kingdom ;

Extends to March 31st, 1954, the time-limit within which the
Governments of the French Republic, of the United Kingdom
of Great Britain and Northern Ireland and of the United States
of America may present written statements of their observations
and submissions on the preliminary question raised in the case
of the monetary gold removed from Rome in 1943.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-sixth day of January,
one thousand nine hundred and fifty-four, in five copies, one of
which will be placed in the archives of the Court and the others
will be transmitted to the Governments of the Italian Republic,
of the French Republic, of the United Kingdom of Great Britain
and Northern Ireland and of the United States of America.
respectively.

(Signed) J. G. GUERRERO,
Vice-President.

(Signed) J. Lopez OLIVAN,
Registrar.

nn
